                                               United States Bankruptcy Court
                                               Eastern District of Wisconsin
In re:                                                                                                     Case No. 16-25465-beh
George L Moran, Jr.                                                                                        Chapter 7
Sabrina L Moran
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0757-2                  User: mag                          Page 1 of 2                          Date Rcvd: Nov 20, 2019
                                      Form ID: 318                       Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 22, 2019.
db/jdb         +George L Moran, Jr.,    Sabrina L Moran,   15828 93rd Street,    Kenosha, WI 53142-7957
cr             +JPMorgan Chase Bank, N. A. successor by merger to,     Gray & Associates LLP,
                 16345 W. Glendale Drive,    New Berlin, WI 53151-2841
cr             +Mount Prospect Town Home Association (Boxwood),    c/o Kohner, Mann & Kailas, S.C.,
                 Washington Building,    4650 N. Pt. Washington Rd.,    Milwaukee, WI 53212-1077
9748277        +Asset Recovery Solutions, LLC,    Attn Bankruptcy Dept,    2200 E Devon Ave Ste 200,
                 Des Plaines, IL 60018-4501
9748278        +Aurora Health Care Inc,    Attn Bankruptcy Dept,   PO Box 809418,    Chicago, IL 60680-9418
9876135        +CarMax Business Services LLC,    225 Chastain Meadows Court,    Kennesaw, GA 30144-5897
9748279        +Carmax,   Attn Bankruptcy Dept,    PO Box 3174,   Milwaukee, WI 53201-3174
9748281        +Cook County Treasurer,    Attn Bankruptcy Dept,   PO Box 805438,    Chicago, IL 60680-4155
9748284        +Mount Prospect Townhome,    Attn Bankruptcy Dept,    PO Box 61955,   Phoenix, AZ 85082-1955
9748286        +State Collection Service Inc,    Attn Bankruptcy Dept,    2509 S Stoughton Rd,
                 Madison, WI 53716-3314

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QJMSCAFFIDI.COM Nov 21 2019 07:38:00       John M. Scaffidi,
                 4701 North Port Washington Road,    P.O. Box 11975,    Milwaukee, WI 53211-0975
cr             +E-mail/Text: BKNOTICES@GRAY-LAW.COM Nov 21 2019 03:02:03       Wells Fargo Bank, N.A.,
                 c/o Gray & Associates, LLP,    16345 West Glendale Drive,    New Berlin, WI 53151-2841
9748274         E-mail/Text: bankruptcy@alliance-collections.com Nov 21 2019 03:00:19
                 Alliance Collection Agencies Inc,    Attn Bankruptcy Dept,    PO Box 1267,
                 Marshfield, WI 54449
9748276         E-mail/Text: ebn@americollect.com Nov 21 2019 03:01:13       Americollect Inc,
                 Attn Bankruptcy Dept,   PO Box 1566,    Manitowoc, WI 54221
9748275        +E-mail/Text: bncmail@w-legal.com Nov 21 2019 03:01:20       Altair OH XIII LLC,
                 c/o Weinstein and Riley PS,    2001 Western Ave Ste 400,    Seattle, WA 98121-3132
9748280        +E-mail/Text: collections@ccis.edu Nov 21 2019 03:01:58       Columbia College,
                 Attn Bankruptcy Dept,   1001 Rogers St,    Columbia, MO 65216-0001
9748282        +E-mail/Text: BKNOTICES@GRAY-LAW.COM Nov 21 2019 03:02:03       Gray & Associates LLP,
                 Attn Bankruptcy Dept,   16345 West Glendale Drive,     New Berlin, WI 53151-2841
9748283         EDI: JEFFERSONCAP.COM Nov 21 2019 07:38:00       Jefferson Capital Systems LLC,
                 Attn Bankruptcy Dept,   PO Box 7999,    Saint Cloud, MN 56302
9748285        +E-mail/Text: admin@paypps.com Nov 21 2019 03:01:42       Professional Placement Services LLC,
                 Attn Bankruptcy Dept,   PO Box 612,    Milwaukee, WI 53201-0612
9748287        +E-mail/Text: DL-CSGBankruptcy@charter.com Nov 21 2019 03:01:29
                 Time Warner/Credit Management,    Attn Bankruptcy Dept,    PO Box 118288,
                 Carrollton, TX 75011-8288
9998377        +E-mail/Text: Bankruptcy-Notifications@we-energies.com Nov 21 2019 03:00:25        We Energies,
                 Attn Bankruptcy Dept. RM A130,    333 W Everett St,    Milwaukee WI 53203-2803
9748288        +EDI: WFFC.COM Nov 21 2019 07:38:00      Wells Fargo Bank,    Attn Bankruptcy Dept,
                 3476 Stateview Blvd,   Fort Mill, SC 29715-7200
9781023         EDI: WFFC.COM Nov 21 2019 07:38:00      Wells Fargo Bank, N.A.,    Default Document Processing,
                 N9286-01Y,   1000 Blue Gentian Road,    Eagan, MN 55121-7700
9748289        +EDI: WISCDEPREV.COM Nov 21 2019 07:38:00       Wisconsin Department of Revenue,
                 Attn Special Procedures Unit,    PO Box 8901,    Madison, WI 53708-8901
                                                                                               TOTAL: 14

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 22, 2019                                             Signature: /s/Joseph Speetjens




                           Case 16-25465-beh              Doc 133        Filed 11/22/19            Page 1 of 4
District/off: 0757-2          User: mag                   Page 2 of 2                  Date Rcvd: Nov 20, 2019
                              Form ID: 318                Total Noticed: 24

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 20, 2019 at the address(es) listed below:
              Alexander E. George    on behalf of Creditor   Mount Prospect Town Home Association (Boxwood)
               ageorge@kmksc.com
              Anthony J. Kryshak    on behalf of Debtor George L Moran, Jr. anthony@kryshaklawoffice.com
              Anthony J. Kryshak    on behalf of Joint Debtor Sabrina L Moran anthony@kryshaklawoffice.com
              Jay J. Pitner    on behalf of Creditor   JPMorgan Chase Bank, N. A. successor by merger to Bank
               One bknotices@gray-law.com;bknotice@gmail.com
              Jay J. Pitner    on behalf of Creditor   Wells Fargo Bank, N.A.
               bknotices@gray-law.com;bknotice@gmail.com
              John M. Scaffidi    jmstrustee@rsmlaw.com, jscaffidi@ecf.axosfs.com
              Mary B. Grossman    on behalf of Trustee Mary B. Grossman ecf@chapter13milwaukee.com,
               mgwi_ecf@trustee13.com
              Office of the U. S. Trustee    ustpregion11.mi.ecf@usdoj.gov
                                                                                             TOTAL: 8




                       Case 16-25465-beh      Doc 133     Filed 11/22/19       Page 2 of 4
Information to identify the case:
Debtor 1              George L Moran, Jr.                                         Social Security number or ITIN   xxx−xx−0081
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Sabrina L Moran                                             Social Security number or ITIN   xxx−xx−9903
(Spouse, if filing)
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Wisconsin

Case number: 16−25465−beh



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           George L Moran, Jr.                                           Sabrina L Moran


           11/20/19                                                       By the court: Beth E. Hanan
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1




                          Case 16-25465-beh                  Doc 133    Filed 11/22/19         Page 3 of 4
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2



                    Case 16-25465-beh         Doc 133    Filed 11/22/19     Page 4 of 4
